141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Paul WRIGHT, Appellant.
No. 97-3062WM.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 24, 1998.Filed March 3, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Paul Wright appeals his conviction and sentence for armed bank robbery and use of a firearm in relation to a crime of violence.  We affirm.


2
Wright contends the district court improperly denied Wright's motion to withdraw his guilty plea.  We disagree.  At the change-of-plea hearing, the district court explained to Wright the consequences of pleading guilty and the possible penalties.  The district court also questioned Wright in detail about the factual basis for his plea, his understanding of the proceedings against him, the performance of his attorneys, and his present health and state of mind.  Having reviewed the record, we conclude Wright's justifications for withdrawing his plea are refuted by the plea hearing record and the district court did not abuse its discretion in denying Wright's motion.  See United States v. Yell, 18 F.3d 581, 582-83 (8th Cir.1994).


3
Wright also contends the district court improperly denied Wright a reduction in his sentence for acceptance of responsibility.  Contrary to Wright's view, we conclude the district court did not commit clear error in denying the reduction.  See United States v. Newson, 46 F.3d 730, 734 (8th Cir.1995).


4
We thus affirm Wright's conviction and sentence and deny his motion for appointment of new counsel as moot.  See 8th Cir.  R. 47B.